Citation Nr: 1142617	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-22 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2011, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for hypertension.  Under VA regulations, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

While the Veteran's service treatment records show elevated blood pressure readings and he was diagnosed with "labile hypertension", readings taken two or more times on at least three different days did not show diastolic blood pressure that is predominantly 90 mm or greater or systolic blood pressure that is predominantly 160 mm or greater with diastolic pressure less than 90 mm.  Therefore, the Veteran did not have hypertension during service. 

Post service, although the Veteran has testified that he was diagnosed with hypertension within one year of service, he has not submitted any medical records showing a diagnosis of hypertension that meets the VA criteria discussed above.

However, the Board finds that the evidence of abnormal blood pressure readings in service, as well as the Veteran's testimony that he has a current diagnosis of hypertension is sufficient to refer the Veteran for a VA examination.  

The examiner is asked to determine whether the Veteran currently has a diagnosis of hypertension and, if so, whether it is at least as likely as not that this condition had onset in service or was caused or aggravated by the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination.  The examiner is asked to determine whether the Veteran currently has a diagnosis of hypertension (diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm as confirmed by readings taken two or more times on at least three different days).  

If the Veteran has a current diagnosis of hypertension, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that this condition had onset in service or was caused or aggravated by the Veteran's active military service.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

